Exhibit 10.17

NUSTAR

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amended and Restated Effective as of January 1, 2008



--------------------------------------------------------------------------------

NUSTAR

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    2

            1.1

   Accrued Benefit    2

            1.2

   Actuarial Equivalent or Actuarially Equivalent Basis    2

            1.3

   Board of Directors    3

            1.4

   Change in Control    3

            1.5

   Code    3

            1.6

   Company    3

            1.7

   Committee    3

            1.8

   Covered Compensation    3

            1.9

   Credited Service    4

            1.10

   Disability    4

            1.11

   Eligible Earnings    5

            1.12

   Eligible Former VEC Employee    5

            1.13

   Excess Pension Plan    5

            1.14

   Final Average Compensation    5

            1.15

   Monthly Covered Compensation    5

            1.16

   Monthly FICA Amount    5

            1.17

   Normal Retirement Date    5

            1.18

   Participant    5

            1.19

   Pension Plan    5

            1.20

   Pension Plan Benefit    5

            1.21

   Plan    6

            1.22

   Plan of Deferred Compensation    6

            1.23

   Plan Year    6

            1.24

   Rules    6

            1.25

   Securities Exchange Act    6

            1.26

   Separation from Service    6

            1.27

   Subsidiary    6

            1.28

   Surviving Spouse    6

            1.29

   Trust    6

            1.30

   Trustee    6

            1.31

   VEC    6

            1.32

   VEC Pension Plan    6

            1.33

   VEC Pension Plan Benefit    6

            1.34

   VEC SERP    7

ARTICLE II

   ELIGIBILITY    7

            2.1

   Eligibility    7



--------------------------------------------------------------------------------

            2.2

   Frozen Participation    7

            2.3

   Renewed Eligibility    7

ARTICLE III

   VESTING    8

ARTICLE IV

   RETIREMENT BENEFIT    8

            4.1

   Calculation of Retirement Benefit    8

            4.2

   Form and Time of Payment    9

            4.3

   Modification of Pension    9

            4.4

   Delay of Certain Payments    10

            4.5

   Application of Code Section 409A Transaction Relief Provisions    10

ARTICLE V

   PRERETIREMENT SPOUSAL DEATH BENEFIT    10

            5.1

   Death Prior to Commencement of Benefits    10

            5.2

   Death After Commencement of Benefits    10

            5.3

   Beneficiary Designation Prohibited    10

ARTICLE VI

   PROVISIONS RELATING TO ALL BENEFITS    11

            6.1

   Effect of this Article    11

            6.2

   Termination of Employment    11

            6.3

   No Duplication of Benefits    11

            6.4

   Forfeiture For Cause    11

            6.5

   Forfeiture for Competition    11

            6.6

   Expenses Incurred in Enforcing the Plan    11

            6.7

   No Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments    12

ARTICLE VII

   ADMINISTRATION    12

            7.1

   Committee    12

            7.2

   Powers of the Committee    12

            7.3

   Committee Discretion    12

            7.4

   Reliance Upon Information    13

            7.5

   Binding Arbitration    13

ARTICLE VIII

   ADOPTION BY SUBSIDIARIES    13

            8.1

   Procedure for and Status After Adoption    13

            8.2

   Termination of Participation By Adopting Subsidiary    13

ARTICLE IX

   AMENDMENT AND/OR TERMINATION OF PLAN    14

            9.1

   Amendment or Termination of the Plan    14

            9.2

   No Retroactive Effect on Benefits    14

            9.3

   Effect of Termination    14

            9.4

   Effect of Change in Control    14

ARTICLE X

   FUNDING    14

            10.1

   Payments from Trust    14

            10.2

   Plan May Be Funded Through Life Insurance    14

            10.3

   Funding of Rabbi Trust    15



--------------------------------------------------------------------------------

            10.4

   Ownership of Assets; Release    15

            10.5

   Reversion of Excess Assets    15

            10.6

   Participants Must Rely Only on General Credit of the Companies    16

ARTICLE XI

   MISCELLANEOUS    16

            11.1

   Responsibility for Distributions and Withholding of Taxes    16

            11.2

   Limitation of Rights    17

            11.3

   Resolution of Disputes    17

            11.4

   Distributions to Incompetents    17

            11.5

   Nonalienation of Benefits    17

            11.6

   Compliance with Code Section 409A    17

            11.7

   Severability    18

            11.8

   Notice    18

            11.9

   Gender and Number    18

            11.10

   Governing Law    18



--------------------------------------------------------------------------------

NUSTAR

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The NuStar Supplemental Executive Retirement Plan, formerly known as the Valero
GP, LLC Supplemental Executive Retirement Plan (hereinafter referred to as the
“SERP” or the “Plan”), was established effective July 1, 2006 for the purpose of
providing certain highly compensated, management personnel of NuStar GP LLC,
formerly known as Valero GP, LLC, and its participating affiliates (hereinafter
collectively referred to as the “Company”) a supplement to the retirement
benefit they may otherwise receive under the NuStar Pension Plan (the “Pension
Plan”) and the Valero Energy Corporation Pension Plan (“VEC Pension Plan”). The
Plan is hereby amended and restated, effective as of January 1, 2008, in order
to make certain amendments to the Plan necessary to comply with the provisions
of Code Section 409A, and to make additional amendments to the Plan, all as set
forth herein.

Benefits under the Plan are limited to a select group of management or other
highly compensated employees specifically selected by the Committee for
participation. The Plan is not intended to constitute either a qualified plan
under the provisions of Section 401 of the Code or a funded plan subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

The Plan was established in connection with a spin-off from the Valero Energy
Corporation Supplemental Executive Retirement Plan (“VEC SERP”) of the benefits
accrued under the VEC SERP with respect to Eligible Former VEC Employees (as
defined below). In this connection, it is the intent of the Company that this
Plan not constitute a new nonqualified deferred compensation plan, but rather an
assumption and continuation of the portion of the Predecessor SERP spun-off and
assumed by the Company, effective as of July 1, 2006, with respect to Eligible
Employees of the Company who had accrued a benefit under the VEC SERP, and to
provide benefits described herein to other Employees who become Participants
hereunder.

 

1



--------------------------------------------------------------------------------

The Company established the Pension Plan effective as of July 1, 2006, to
provide defined benefit pension benefits to eligible Employees of the Company,
with respect to future service. Effective as of July 1, 2006, eligible Employees
of the Company ceased accruing additional benefits under the VEC Pension Plan
and the VEC SERP. It is the intent of the Company that this Plan shall assume
the liabilities of the VEC SERP with respect to Eligible Former VEC Employees,
and shall provide a single, nonqualified defined benefit to Eligible Former
Eligible VEC Employees for their pre-July 1, 2006 benefit accruals under the VEC
SERP and their post-July 1, 2006 benefit accruals under this Plan, and that this
Plan and the Company shall be solely liable for all benefits due Eligible Former
VEC Employees under this Plan and the VEC SERP.

ARTICLE I

DEFINITIONS

All defined terms used in the Pension Plan shall have the same meaning in this
Plan, except as otherwise set forth below. Additional terms are defined below.

1.1 Accrued Benefit. “Accrued Benefit” means, as of any given date of
determination, the Retirement benefit of a Participant calculated under
Section 4.1, offset by the aggregate accrued benefit, as of such date, for such
Participant under the Pension Plan and the Prior Pension Plan.

1.2 Actuarial Equivalent or Actuarially Equivalent Basis. “Actuarial Equivalent”
or “Actuarially Equivalent Basis” means an equality in value of the aggregate
amounts expected to be received under different forms of payment based on the
same mortality and interest rate assumptions. For this purpose, the mortality
and interest rate assumptions used in computing benefits under the Pension Plan
will be used. If, at any time, there is no Pension Plan, then the actuarial
assumptions to be used for purposes of this Plan at such time will be those
actuarial assumptions deemed appropriate by the actuarial firm selected for such
purpose by the Committee.

 

2



--------------------------------------------------------------------------------

1.3 Board of Directors. “Board of Directors” means the board of directors of the
Company.

1.4 Change in Control. “Change in Control” shall mean the occurrence of one or
more of the following events:

(a) Any one person or more than one person acting as a group (a “Group”) shall
acquire (whether in one or more transactions) ownership of interests in the
Company that, together with interests held by such person or Group, constitutes
more than 50% of the total fair market value or total voting power of all
interests, of the Company; or

(b) any one person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or Group)
ownership interests in the Company representing 30% or more of the total voting
power of all such interests in the Company; or

(c) a majority of the members of the governing body of the Company is replaced
during any 12-month period by members whose appointment or election is not
endorsed by a majority of the members of the governing body of the Company prior
to the date of appointment or election; or

(d) any one person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

The provisions of this Excess Thrift Plan relating to a Change in Control shall
be interpreted and administered in a manner consistent with Code Section 409A
and the regulations and additional guidance thereunder.

In determining whether a Change in Control occurs, the final regulations under
Code Section 409A are intended to control and this Plan shall be administered
consistently therewith.

1.5 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

1.6 Company. “Company” means NuStar GP, LLC and any successor by merger,
purchase or otherwise.

1.7 Committee. “Committee” means the Benefit Plans Administrative Committee
designated by the board of directors of the Company.

1.8 Covered Compensation. “Covered Compensation” means the average (without
indexing) of the Taxable Wage Base for the 35 calendar years ending with the
calendar year in which a Participant attains social security retirement age (as
defined in Code Section 415(b)(8)).

 

3



--------------------------------------------------------------------------------

A 35-year period shall be used for all Participants regardless of the year of
birth of such Participant. In determining a Participant’s Covered Compensation
prior to the Participant attaining social security retirement age, it shall be
assumed that the Taxable Wage Base in effect at the beginning of the Plan Year
in which such determination is made will remain constant for all future years.

1.9 Credited Service. “Credited Service” means a Participant’s continuing period
of employment with the Company (whether or not contiguous), commencing on the
first day for which such Participant is paid, or entitled to payment, for the
performance of duties with the Company and terminating with the Participant’s
final cessation of participation in the Plan. With respect to any full calendar
year in which a Participant receives Eligible Earnings in each payroll period as
an active Employee, he shall be credited with one year of Credited Service. With
respect to any partial calendar year in which a Participant receives Eligible
Earnings as an active Employee (such as the calendar year in which employment
commences or participation ceases) he shall be credited with a fraction of a
year of Credited Service, in the same proportion that the number of payroll
periods during such calendar year that he received Eligible Earnings as an
active Employee bears to the total number of payroll periods during such year.
All partial years of Credited Service shall be aggregated so that a Participant
receives credit for all periods of employment regardless of whether the Credited
Service is interrupted. Credited Service shall also include, and a Participant
shall be credited with, such additional periods of time, if any, as may have
been agreed upon by the Participant and the Company in connection with the
Participant’s employment, termination or otherwise. For Eligible Former VEC
Employees, Credited Service shall also include the service credited for such
Employees for benefit accrual purposes under the Valero Energy Corporation
Pension Plan. Notwithstanding any other provision of this Plan, for purposes of
calculating a Participant’s benefit hereunder, Credited Service shall not
include any period of service for which a Participant has received a payment, or
is receiving payments, under this Plan, or, for Former Eligible VEC Employees,
any period of service for which a Participant has received or is receiving
payments under the Excess Pension Plan, the VEC Excess Pension Plan, the VEC
SERP, the Ultramar Diamond Shamrock Corporation Supplemental Executive
Retirement Plan, or a lump sum payment made prior to January 1, 2002 under the
Ultramar Diamond Shamrock Corporation Employees’ Retirement Plan.

1.10 Disability. “Disabled” or “Disability” shall mean the existence of one or
more of the following conditions:

 

  (a) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

 

  (b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.

 

4



--------------------------------------------------------------------------------

1.11 Eligible Earnings. “Eligible Earnings” means all compensation paid or
payable by the Company to the employee in the form of base salary or wages and
bonuses (whether paid or payable in cash or securities or any combination
thereof), including therein any amounts of such base salary or wages and bonuses
earned which, at the employee’s election, in lieu of a cash payment to him, are
contributed to a Plan of Deferred Compensation maintained by the Company, if
any. During an approved leave of absence from work without pay, the
Participant’s base rate of pay in effect immediately prior to the leave of
absence and his/her most recent annual bonus amount paid shall be used in
computing his Eligible Earnings.

1.12 Eligible Former VEC Employee. “Eligible Former VEC Employee” shall mean an
individual who: (a) became an Employee on or before December 31, 2008;
(b) becomes a Participant hereunder; (c) was employed by VEC, or an affiliate of
VEC, at any time from and after July 1, 2005; and (d) participated in the VEC
Pension Plan.

1.13 Excess Pension Plan. “Excess Pension Plan” means the NuStar Excess Pension
Plan, as it may be amended from time to time and any successor plan thereto.

1.14 Final Average Compensation. “Final Average Compensation” means a
Participant’s average monthly Eligible Earnings from the Company, and from
Valero Energy Corporation prior to the Effective Date of this Plan, for the
thirty-six consecutive calendar months that give the highest average monthly
rate of Eligible Earnings for the Participant out of all calendar months next
preceding the earliest of (a) the date upon which a Participant becomes
ineligible for participation in this Plan, (b) the Participant’s Separation from
Service, (c) the termination of this Plan, or (d) a Change in Control.

1.15 Monthly Covered Compensation. “Monthly Covered Compensation” means the
quotient resulting from dividing Covered Compensation by 12.

1.16 Monthly FICA Amount. “Monthly FICA Amount” means the quotient resulting
from dividing by 12 the Taxable Wage Base in effect or assumed to be in effect
at the beginning of the calendar year in which a Participant attains social
security retirement age (as defined in Code Section 415(b)(8)).

1.17 Normal Retirement Date. “Normal Retirement Date” means the first day of the
month coincident with or next following the date on which the Participant
attains the age of 65 years.

1.18 Participant. “Participant” means either (a) an employee of the Company who
is eligible for and is participating in the Plan or (b) a former employee of the
Company who is receiving, or is eligible to receive benefits under the Plan.

1.19 Pension Plan. “Pension Plan” means the NuStar Pension Plan, a defined
benefit plan qualified under Section 401(a) of the Code, as it may be amended
from time to time and any successor qualified defined benefit pension plan.

1.20 Pension Plan Benefit. “Pension Plan Benefit” means the amount of monthly
benefit payable from the Pension Plan which (i) in the case of an unmarried
Participant, is based upon a lifetime annuity payable to such Participant
pursuant to the provisions of Article 4 of the

 

5



--------------------------------------------------------------------------------

Pension Plan, or any successor provision; or, (ii) in the case of a married
Participant, is based upon a joint and survivor pension of Actuarially
Equivalent Value to the pension otherwise payable to such Participant for life
pursuant to the provisions of Article 4 of the Pension Plan or any successor
provision.

1.21 Plan. “Plan” means the NuStar Supplemental Executive Retirement Plan, as
set forth in this document, and as amended from time to time.

1.22 Plan of Deferred Compensation. “Plan of Deferred Compensation” means any
non-qualified deferred compensation plan or arrangement, any Code Section 125
cafeteria plan, or any Code Section 401(k) cash or deferred arrangement
maintained by the Company.

1.23 Plan Year. “Plan Year” means the calendar year.

1.24 Rules. “Rules” means the Commercial Arbitration Rules of the American
Arbitration Association in effect at the date of commencement of any arbitration
hereunder.

1.25 Securities Exchange Act. “Securities Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time.

1.26 Separation from Service. “Separation from Service” shall mean a separation
from service as defined in Code Section 409A and the regulations and rulings
issued thereunder.

1.27 Subsidiary. “Subsidiary” means (i) any corporation 50% or more of whose
stock having ordinary voting power to elect directors (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned, directly or indirectly, by the Company, and (ii) any
partnership, association, joint venture or other entity in which, the Company,
directly or indirectly, has a 50% or greater equity interest at the time.

1.28 Surviving Spouse. “Surviving Spouse” means the spouse of a Participant who
is eligible to receive a Qualified Pre-retirement Survivor Annuity benefit under
the Pension Plan.

1.29 Trust. “Trust” or “Trust Agreement” shall mean the trust, if any, created
to fund benefits under the Plan pursuant to Article X.

1.30 Trustee. “Trustee” means the trustee appointed by the Committee, which has
accepted the duties of Trustee of the Trust (if any), and any successor trustee
appointed by the Committee.

1.31 VEC. “VEC” means Valero Energy Corporation, or any successor entity.

1.32 VEC Pension Plan. “VEC Pension Plan” means the Valero Energy Corporation
Pension Plan, as amended from time to time, and any successor defined benefit
pension plan.

1.33 VEC Pension Plan Benefit. “VEC Pension Plan Benefit” means the amount of
the benefit payable from the VEC Pension Plan to a Participant, which (i) in the
case of an unmarried Participant, is based upon a lifetime annuity payable to
such Participant pursuant to

 

6



--------------------------------------------------------------------------------

the provisions of Article 4 of the VEC Pension Plan, or any successor provision;
or, (ii) in the case of a married Participant, is based upon a joint and
survivor pension of Actuarially Equivalent Value to the pension otherwise
payable to such Participant for life pursuant to the provisions of Article 4 of
the VEC Pension Plan or any successor provision.

1.34 VEC SERP. “VEC SERP” means the Valero Energy Corporation Supplemental
Executive Retirement Plan, as amended from time to time, and any successor plan.

ARTICLE II

ELIGIBILITY

2.1 Eligibility. Any Employee who was (a) an Employee on the Effective Date, and
(b) a participant in the VEC SERP shall automatically become a Participant in
this Plan. Other Employees shall become Participants in the Plan as of the date
he/she is selected by the Committee for inclusion as a Participant in the Plan.
Ongoing eligibility and participation of Participants shall be determined by the
Committee in its sole discretion, and no Employee shall have a right to initial
or ongoing participation in this Plan.

2.2 Frozen Participation. If, at any time, the Committee determines that a
Participant is no longer eligible to continue to participate in this Plan, and
such employee is still employed by a Company, his/her Accrued Benefit will be
frozen as of the date he/she is determined by the Committee to be ineligible.
Subject to the provisions of the following paragraph, he/she will later be
entitled to his/her frozen Accrued Benefit upon Separation from Service (if, at
such time, his/her Accrued Benefit is vested), subject to the requirements of
Articles III and IV. The frozen Accrued Benefit will be payable at the time and
in the form set forth in Article IV.

Notwithstanding the foregoing provisions, in the event that the Participant has,
as of the date of his/her Separation from Service, accrued a vested benefit in
the Excess Pension Plan which is greater than his/her frozen Accrued Benefit
hereunder, such Participant shall be entitled to receive his/her Accrued Benefit
under the Excess Pension Plan, and shall not be eligible for any benefits
hereunder. Under no circumstances shall a Participant be entitled to benefits
under both this Plan and the Excess Pension Plan. The Surviving Spouse of a
Participant whose Accrued Benefit is frozen at the time of the Participant’s
death shall not be entitled to any death benefit under this Plan. A Participant
whose Accrued Benefit is frozen at the time of incurring a Disability shall not
accrue any further service either for accrual or vesting purposes, after the
Disability occurs so long as the Participant’s Accrued Benefit in this Plan is
frozen. If the frozen Accrued Benefit is less than the benefit which could
otherwise be provided without this limitation, then the benefit will not exceed
the Participant’s frozen Accrued Benefit. Additionally, if any of the events
described in Article VI should occur, the Participant whose Accrued Benefit is
frozen shall be subject to having his frozen Accrued Benefit either restricted
in amount or forfeited in accordance with Article VI.

2.3 Renewed Eligibility. If an Employee who is a Participant becomes ineligible
to continue to participate under Section 2.1 above, but remains employed by an
adopting Company, and, subsequently, the Committee determines that the Employee
is eligible to participate in this

 

7



--------------------------------------------------------------------------------

Plan again, the Participant will, except as may otherwise by determined by the
Committee in its sole discretion, be given Credited Service for the intervening
period during which he/she was not eligible to participate, will have his/her
Final Average Compensation computed as though the freeze had never occurred, and
will be treated for all purposes as though his/her participation had not been
interrupted.

ARTICLE III

VESTING

Except as otherwise set forth herein, a Participant’s Accrued Benefit shall vest
pursuant to the following vesting schedule:

 

Participant’s Years of

Credited Service

   Vested Percentage  

Less than 5

   0 %

5 or more

   100 %

Notwithstanding the foregoing, the portion of a Participant’s Accrued Benefit
attributable to Credited Service attained on or after January 1, 1996, shall
vest only upon the occurrence of the Participant’s (i) death, (ii) Disability,
or (iii) Separation from Service after the Participant has attained age 55 and 5
years of Credited Service. In the event of the Participant’s Separation from
Service prior to attaining age 55 and 5 years of Credited Service for any reason
other than death or Disability, the Participant’s Accrued Benefit hereunder
shall be forfeited, and, in such case, the Participant shall be eligible for
benefits determined under the Excess Pension Plan if, and to the extent, the
Participant satisfies the eligibility criteria for benefits under such plan.

Notwithstanding the foregoing provisions, a Participant’s Accrued Benefit
(whether attributable to Credited Service earned prior to, on, or after,
January 1, 1996) shall vest upon the occurrence of a Change in Control, upon
termination of the Plan pursuant to Section 9.1, or if the adopting Subsidiary
employing such Participant terminates its participation in the Plan and such
Participant’s participation in the Plan is not promptly continued through
employment by another adopting Subsidiary.

ARTICLE IV

RETIREMENT BENEFIT

4.1 Calculation of Retirement Benefit. Subject to the following provisions of
this Section 4.1, the provisions of Section 4.3 and Article III; the pension
payable under the Plan shall be an amount equal to the sum of (i) plus
(ii) minus (iii) where: (i) equals 1.60% of the Participant’s Final Average
Compensation multiplied by his number of years of Credited Service; and
(ii) equals .35% multiplied by the product of his number of years of Credited
Service (not to exceed 35 years) times the excess of his Final Average
Compensation over the lesser of (a) 1.25 times his Monthly Covered Compensation,
or (b) the Monthly FICA Amount; and (iii) equals the sum of the Participant’s
Pension Plan Benefit and VEC Pension Plan Benefit.

 

8



--------------------------------------------------------------------------------

The pension payable under the Plan, as determined above, shall be further
reduced by the equivalent amount the Pension Plan Benefit and the VEC Pension
Plan Benefit are increased as a result of increases in the amount of maximum
benefits payable from qualified plans in accordance with Code Section 415, or
any successor provision (as permitted under Code Section 415 and the regulations
and other guidance issued thereunder). If a Participant’s benefits commence
prior to his Normal Retirement Date, the monthly pension payable to such
Participant shall be subject to adjustment for earlier than normal retirement
using the adjustment factors provided for in the Pension Plan.

4.2 Form and Time of Payment.

(a) Time of Payment. Benefits under the Plan shall be made or commence upon the
Participant’s Separation from Service or, for benefits payable under Article V,
on the first day of the month following the Participant’s death, or as soon as
reasonably practical thereafter (and in any event within 90 days thereafter).

(b) Form of Payment to Participant Upon Separation from Service. For
distributions that become payable on or prior to December 31, 2007: (a) in the
event that the present lump-sum Actuarial Value of a Participant’s benefit at
Separation from Service is $50,000 or less, such benefit shall be paid in a
single lump sum cash payment; and (b) in the event that the present lump-sum
Actuarial Value of a Participant’s benefit at Separation from Service is greater
than $50,000, such benefit shall be made available to the Participant only in
the form of the monthly annuity payment forms available to the Participant under
the Pension Plan which are Actuarial Equivalent lifetime annuities. Any optional
annuity form normally available under the Pension Plan that is coordinated with
such Participant’s Social Security benefit, or is not an Actuarial Equivalent
lifetime annuity, shall not be an available optional payment form under this
Plan. The amount of the benefit payments hereunder shall be calculated by the
actuary for the Pension Plan applying actuarial factors used under the Pension
Plan.

Notwithstanding the foregoing paragraph, all distributions that become payable
on or after January 1, 2008 (including the remaining portion of monthly
annuities which commenced prior to January 1, 2008), shall be payable in a
single lump sum payment. The remaining portion of a benefit that commenced in
the form of a monthly annuity prior to January 1, 2008, shall be paid in a
single lump sum payment on or as soon as reasonably practical after January 31,
2008 (but in any event within 90 days of such date). Such lump payments shall be
calculated by the actuary for the Pension Plan applying actuarial factors used
under the Pension Plan.

4.3 Modification of Pension. The Committee shall have the right to modify the
calculation of the benefit payable to any Participant as it may desire from time
to time; provided, however, that any such modification shall not result in a
reduction of the benefit payable below the amount set forth above in
Section 4.1. In addition, except as expressly provided for herein, benefits
payable under this Plan to any Participant shall not affect any other right or
entitlement a Participant may have by contract or otherwise. In addition, the
amount of benefits payable to a Participant under this Plan may be modified by
written agreement entered into between the Participant and a Company. If so
modified, the provisions of such written agreement shall

 

9



--------------------------------------------------------------------------------

prevail in determining the amount of such Participant’s benefits under this
Plan. No modification contemplated in this Section 4.3 shall modify or affect
the form and timing of benefit payments under this Plan as provided for in
Section 4.2 hereof.

4.4 Delay of Certain Payments. With respect to any Participant who is a
“specified employee,” as defined in Code Section 409A and the regulations and
rulings issued thereunder, any benefit that becomes payable by reason of such
Participant’s Separation from Service shall be delayed for a period of six
(6) months following such Participant’s Separation from Service (except to the
extent that the payment of such benefit is not subject to Code Section 409A, or
is subject to an exception to such delay in payment). Upon commencement of any
benefit delayed by application of this Section 4.4, the benefit payable to the
Participant shall be determined as of the Participant’s Separation from Service,
and the first payment shall include all payments that would have otherwise
becomes payable during the period of such delay. The provisions of this
Section 4.4 shall not apply (a) with respect to any benefit that becomes payable
for reasons other than Separation from Service, or (b) if, at the time of such
Participant’s Separation from Service, no stock of the Company is publicly
traded on an established securities market or otherwise.

4.5 Application of Code Section 409A Transaction Relief Provisions.
Notwithstanding any other provision of this Plan, between January 1, 2005 and
December 31, 2008, the Plan was administered in compliance with applicable
transition relief provided by the U.S. Treasury Department and/or the Internal
Revenue Service under applicable guidance, including Notice 2005-1, the
Temporary Regulations issued under Code Section 409A, Notice 2007-78, and Notice
2007-86.

ARTICLE V

PRERETIREMENT SPOUSAL DEATH BENEFIT

5.1 Death Prior to Commencement of Benefits. In the event that a Participant
dies prior to commencing payment of his benefit hereunder, the Participant’s
Surviving Spouse shall receive a single lump sum payment on the first day of the
month following the date of the Participant’s death (or as soon as reasonably
practical, but in any event within 90 days of such date), such payment to be
equal to fifty percent (50%) of the amount the Participant would have received
if he/she had experienced a Separation from Service on his date of death.

5.2 Death After Commencement of Benefits. Upon the death of a Participant at or
after the date that the Participant has commenced payment of his benefit
hereunder, there is no separate death benefit, and the Surviving Spouse shall be
entitled to receive only the survivor portion of any benefit otherwise payable,
if any, based, if applicable, upon the form of annuity elected by the
Participant under Section 4.2. For benefits which have been paid in a lump sum
under Section 4.2 hereof, no additional death benefit shall be payable
hereunder.

5.3 Beneficiary Designation Prohibited. Since the only death benefit payable
under this Plan (if any) is to a Surviving Spouse, no Participant shall have the
right to designate a beneficiary to receive death benefits hereunder.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

PROVISIONS RELATING TO ALL BENEFITS

6.1 Effect of this Article. The provisions of this Article will control over all
other provisions of this Plan.

6.2 Termination of Employment. Termination of employment for any reason prior to
the Participant’s vesting under ARTICLE III or Article V, if applicable, will
cause the Participant and any Surviving Spouse to forfeit all interest in and
under this Plan.

6.3 No Duplication of Benefits. It is not intended that there be any duplication
of benefits. Therefore, in no event will a Participant and/or such Participant’s
Surviving Spouse qualify for a benefit under both Articles IV and V.

6.4 Forfeiture For Cause. If the Committee finds, after full consideration of
the facts presented on behalf of both the Company and a Participant, that the
Participant was discharged by a Company for fraud, embezzlement, theft,
commission of a felony, proven dishonesty in the course of his employment by a
Company which damaged the Company, or for disclosing trade secrets of a Company,
the entire benefit accrued for the benefit of the Participant and/or his
Surviving Spouse will be forfeited even though it may have been previously
vested under Article III. The decision of the Committee as to the cause of a
former Participant’s discharge and the damage done to the Company will be final
and binding on the Participant and all other parties. No decision of the
Committee will affect the finality of the discharge of the Participant by the
Company in any manner. Notwithstanding the foregoing, no forfeiture should be
permitted pursuant to this Section following Plan termination or a Change in
Control unless pursuant to resolution consistent with the provisions of
Section 11.3.

6.5 Forfeiture for Competition. If, at the time a distribution is being made or
is to be made to a Participant, the Committee finds after full consideration of
the facts presented on behalf of the Company and the Participant, that the
Participant at any time within two years following his termination of employment
from all Companies and without written consent of a Company, directly or
indirectly owns, operates, manages, controls or participates in the ownership
(other than through ownership of less than 5% of the common stock of a publicly
traded entity), management, operation or control of or is employed by, or is
paid as a consultant or other independent contractor by a business which
competes with the Company by which he was formerly employed in a trade area
served by the Company and in which the Participant had represented the Company
while employed by it; and if the Participant continues to be so engaged 60 days
after written notice has been given to him, the Participant shall, promptly upon
request by the Committee, repay to the Company all amounts previously paid to
the Participant hereunder. Notwithstanding the foregoing, no such repayment
shall be required pursuant to this Section following Plan termination or a
Change in Control.

6.6 Expenses Incurred in Enforcing the Plan. The Company will pay a Participant
for all reasonable legal fees and expenses incurred by him/her in successfully
contesting or disputing his termination of employment by a Company or in
successfully seeking to obtain or enforce any benefit provided by this Plan if
such termination occurs or a benefit is payable following a Change in Control.

 

11



--------------------------------------------------------------------------------

6.7 No Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments. Notwithstanding that any payment or benefit received or to
be received by a Participant in connection with a Change in Control, or the
termination of his employment by a Company, would not be deductible, whether in
whole or in part, by a Company or any affiliated company, as a result of
Section 280G of the Code, the benefits payable under this Plan shall
nevertheless not be reduced.

ARTICLE VII

ADMINISTRATION

7.1 Committee. The Plan shall be administered by the Committee.

7.2 Powers of the Committee. The Committee will have the exclusive
responsibility for the general administration of this Plan according to the
terms and provisions of this Plan and will have all powers necessary to
accomplish those purposes, including but not by way of limitation the right,
power and authority:

(a) to make rules and regulations for the administration of this Plan;

(b) to construe all terms, provisions, conditions and limitations of this Plan;

(c) to correct any defect, supply any omission or reconcile any inconsistency
that may appear in this Plan;

(d) to determine all controversies relating to the administration of this Plan,
including but not limited to:

(1) differences of opinion arising between a Company and a Participant, and

(2) any question it deems advisable to determine in order to promote the uniform
administration of this Plan for the benefit of all interested parties; and

(e) to delegate, without limitation, by written notice to the Company’s Chief
Financial Officer, the Trustee, the Committee or any other designee, powers of
investment and administration as well as those clerical and recordation duties
of the Committee, as it deems necessary or advisable for the proper and
efficient administration of this Plan.

7.3 Committee Discretion. The Committee in exercising any power or authority
granted under this Plan or in making any determination under this Plan may use
its sole discretion and judgment. Any decision made or any act or omission, by
the Committee in good faith shall be final and binding on all parties and shall
not be subject to de novo review.

 

12



--------------------------------------------------------------------------------

7.4 Reliance Upon Information. The Committee will not be liable for any decision
or action taken in good faith in connection with the administration of this
Plan. Without limiting the generality of the foregoing, any decision or action
taken by the Committee when it relies upon information supplied it by any
officer of the Company, the Company’s legal counsel, the Company’s actuary, the
Company’s independent accountants or other advisors in connection with the
administration of this Plan will be deemed to have been taken in good faith.

7.5 Binding Arbitration. Notwithstanding any other provision of this Plan, any
claims relating to or arising out of this Plan, which are not resolved under the
foregoing provisions of this Article VII, shall be submitted to, and settled by,
mandatory and final arbitration in accordance with the Company’s dispute
resolution program.

ARTICLE VIII

ADOPTION BY SUBSIDIARIES

8.1 Procedure for and Status After Adoption. Any Subsidiary of the Company at
the date of adoption of this Plan, and any entity becoming a Subsidiary of the
Company after such date of adoption, may adopt this Plan by appropriate action
of its board of directors or other governing body. Any power reserved under this
Plan to the Company may be exercised separately by each such Subsidiary adopting
the Plan; provided, however, that (i) powers reserved under this Plan to the
Board of Directors or the Committee shall be exercised only by the Board of
Directors of the Company or the Committee, and (ii) powers reserved under this
Plan to the Company shall be exercised only by the Company. Each Subsidiary
adopting the Plan delegates to the Committee exclusive administrative
responsibility for the Plan. However, the Company may allocate the costs of Plan
benefits among the Companies in any reasonable manner such that each Company
shall bear the costs of participation by those Participants who are or were
employees of such Company. Each Subsidiary, by adopting this Plan, and in
consideration of the like undertakings of the other adopting Subsidiaries,
agrees that the obligations and liabilities of the Company(ies) for the payment
of benefits to any Participants (and to any person claiming through a
Participant) hereunder shall be the joint and several obligation of each
Subsidiary adopting the Plan, not solely of the Company employing or previously
employing a Participant. Accordingly, each such adopting Subsidiary agrees that,
to the extent permitted under Section 10.4, each Participant (and any person
claiming through a Participant) shall have recourse and a right of action to
enforce benefits payable under this Plan against any and all Companies
contemporaneously participating in the Plan during the period of such
Participant’s Credited Service.

8.2 Termination of Participation By Adopting Subsidiary. Any Subsidiary adopting
this Plan may, by appropriate action of its board of directors or other
governing body, terminate its participation in this Plan. The Committee may, in
its discretion, also terminate a Subsidiary’s participation in this Plan at any
time. The termination of the participation in this Plan by a Subsidiary will
not, however, affect the rights of any Participant who is working or has worked
for the Subsidiary as to benefits previously vested under Article III of this
Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND/OR TERMINATION OF PLAN

9.1 Amendment or Termination of the Plan. The Company reserves the right in its
sole discretion, to suspend, amend or terminate this Plan at any time or from
time to time, in whole or in part for whatever reason it deems appropriate.

9.2 No Retroactive Effect on Benefits. No amendment will affect the rights of
any Participant to the Retirement benefit provided in Article IV previously
accrued by the Participant or will change a Participant’s rights under any
provision relating to a Change in Control after a Change in Control has occurred
without his consent. However, the Board of Directors retains the right at any
time to change in any manner the Retirement benefit provided in Article IV but
only as to accruals after the date of the amendment.

9.3 Effect of Termination. If this Plan is terminated, then (i) no further
Retirement benefit will accrue, and (ii) all Plan Participants in active
employment of a Company (including Participants whose Accrued Benefit is frozen
pursuant to Section 2.2) shall become fully vested. In the event of the
termination of the Plan, the Accrued Benefit payable to each affected current or
frozen Participant (or Surviving Spouse) shall be determined as of such date of
termination and shall be paid at such time and in such form as it would be
otherwise payable under the terms of the Plan.

9.4 Effect of Change in Control. Upon a Change in Control, the benefits of all
Participants hereunder shall immediately become fully vested. Additionally, the
Committee may, within the period beginning thirty (30) days prior to the
effective date of the Change in Control, and ending twelve (12) months after the
effective date of the Change in Control, make an irrevocable decision to
terminate the Plan (and all deferred compensation plans maintained by the
Company which must be aggregated with the Plan under Code Section 409A) and
distribute all benefits to Participants. In the event of such termination
following a Change in Control, the accrued benefits of each Participant
(determined as of the date of Plan termination and calculated in the manner
provided for in this Plan) shall be distributed in the form of a lump sum
payment within twelve (12) months following the termination of this Plan. In the
absence of such Plan termination, a Change in Control shall not alter the time
and manner of the payment of benefits hereunder, and all benefits shall be paid
at the time and in the manner as they would otherwise be paid in accordance with
the provisions of this Plan.

ARTICLE X

FUNDING

10.1 Payments from Trust. As set forth in Section 8.1, the Companies are jointly
and severally liable to pay the benefits due under this Plan. The Company may
establish, but shall not be required to establish a Trust to provide for the
funding of benefits hereunder.

10.2 Plan May Be Funded Through Life Insurance. It is specifically recognized
that the Company may, but is not required to, purchase life insurance so as to
accumulate assets

 

14



--------------------------------------------------------------------------------

sufficient to fund obligations under this Plan and that the Company may, but is
not required to contribute any policy or policies it may purchase and any amount
it finds desirable to the Trust or any other trust established to accumulate
assets to fund obligations under this Plan. However, under all circumstances,
the Participants will have no rights in or to any such policies.

10.3 Funding of Rabbi Trust. To the extent the Company establishes a Trust
hereunder, the Company may make contributions of cash or other assets to the
Trust, but shall not be required to make contributions thereto in any amount.
Notwithstanding the foregoing, the Company may require that a Subsidiary
adopting the Plan make contributions to the Trust in an amount sufficient to
satisfy the liability accrued under the Plan to Participants while employed by
such Subsidiary.

10.4 Ownership of Assets; Release. All policies of insurance or other assets
contributed to the Trust, if any, (or to any other trust established for the
purpose of funding benefits hereunder) pursuant to Sections 10.2, 10.3 or
otherwise shall be contributed by the Company, and all such policies or other
assets shall be owned solely by the Company immediately prior to such
contribution. No Participant shall contribute policies or assets to the Trust.
As an internal accounting matter, the Company may allocate liabilities under the
Plan to the various Subsidiaries adopting the Plan. The Company may charge or
allocate all or any part of such contributions to Subsidiaries adopting the Plan
in any reasonable manner determined by the Company in accordance with generally
accepted accounting principles, and may record the amounts so allocated as
obligations owing among the Company and such Subsidiaries. The Company may also
allocate or distribute assets received by it from the Trust pursuant to
Section 10.5 hereof to such Subsidiaries in any reasonable manner determined by
the Company in accordance with generally accepted accounting principles.
However, notwithstanding the fact that a Subsidiary may be deemed to have a
claim against the Company with respect to such contributions or distributions,
no Subsidiary shall at any time own or be deemed to own or have any contingent,
reversionary or other beneficial interest in any portion of the policies and
other assets held in the Trust or any claim, against the Trustee or otherwise,
with respect thereto. Each Subsidiary, in consideration of the mutual covenants
herein contained, for itself, its successors, assigns, representatives,
administrators, trustees and other persons claiming by, through or under such
Subsidiary, hereby irrevocably and forever releases and relinquishes (i) any and
all rights, claims and interests (beneficial, reversionary, actual, contingent
or otherwise), known or unknown, asserted or unasserted, which it has or may
have, or may hereafter have, in or with respect to the Trust, the Trust Fund (as
such term is defined in the Trust Agreement) and the policies and assets now or
hereafter from time to time contributed or contributable thereto, held therein
or thereby, or distributable therefrom or thereby, and (ii) any claim, demand,
action or cause of action whatsoever which it has or may have, or may hereafter
have, against the Trustee, its successors or assigns, with respect thereto.

10.5 Reversion of Excess Assets. Assets held pursuant to the Trust, if any,
shall not be loaned to any Company. However, the Company may, at any time,
request the actuary who last performed the annual actuarial valuation of the
Pension Plan to determine the Actuarial Equivalent of all Accrued Benefits under
the Plan, assuming all Accrued Benefits to be fully vested (whether they are or
not), as of the end of the Plan Year coincident with or last preceding such
request. If the fair market value of the assets held in the Trust as of that
same date, as determined by the Trustee, exceeds the Actuarial Equivalent of the
Accrued Benefits of all

 

15



--------------------------------------------------------------------------------

Participants and Surviving Spouses by not less than 25%, then the Company may
direct the Trustee to return to the Company that part of the assets which is in
excess of 125% of the Actuarial Equivalent of the Accrued Benefits.
Additionally, the Company may direct the Trustee to return to the Company any
assets of the Trust in order to comply with any legal requirements or to avoid
any unintended tax or other adverse consequences as determined by the Committee.
If the Plan is terminated, all assets held in the Trust following the ultimate
distribution of all Accrued Benefits under the Plan shall revert to the Company.

10.6 Participants Must Rely Only on General Credit of the Companies. The
provisions of Sections 10.2 and 10.3 notwithstanding, it is specifically
recognized by the Company and the Participants that this Plan is an unsecured
corporate commitment and that each Participant (and any Surviving Spouse or
other person claiming through a Participant) must rely upon the general credit
of the Company for the fulfillment of its obligations under this Plan. Nothing
contained in this Plan or in the Trust Agreement will constitute a
representation, covenant or guarantee by the Company that the policies and
assets transferred to the Trust (or any other trust established for the purpose
of funding benefits hereunder) or the general assets of the Company will be
sufficient to pay any or all benefits under this Plan. Neither this Plan nor the
Trust creates any secured or priority position, preferential right, lien, claim,
encumbrance, right, title or other interest of any kind in any Participant in
any policy or other asset held by the Company, contributed to the Trust (or any
other trust established for the purpose of funding benefits hereunder) or
otherwise designated to be used for payment of any obligations created in this
Plan. No policy or other specific asset of the Company has otherwise been or
will be set aside, or has been or will be pledged in any way for the performance
of obligations under this Plan, which would remove the policy or asset from
being subject to the claims of the general creditors of the respective Company.
The Trust Agreement (and any other agreement entered into to fund obligations
under this Plan) shall specify that, with respect to their benefits under this
Plan, the Participants (and any Surviving Spouse or other person claiming
through a Participant) are only unsecured general creditors.

ARTICLE XI

MISCELLANEOUS

11.1 Responsibility for Distributions and Withholding of Taxes. The Company
shall calculate the amount of any distribution payable to a Participant
hereunder, and the amounts of any deductions required with respect to federal,
state or local tax withholding, and shall withhold or cause the same to be
withheld. However, any and all taxes payable with respect to any distribution or
benefit hereunder shall be the sole responsibility of the Participant, not of
any Company, whether or not the Company shall have withheld or collected from
the Participant any sums required to be so withheld or collected in respect
thereof and whether or not any sums so withheld or collected shall be sufficient
to provide for any such taxes. Without limitation of the foregoing, and except
as may otherwise be provided in any separate employment, severance or other
agreement between the Participant and any Company, the individual Participant or
Surviving Spouse, as the case may be, shall be solely responsible for payment of
any excise, income or other tax imposed (i) upon any payment hereunder which may
be deemed to constitute an “excess parachute payment” pursuant to Section 4999
of the Code, (ii) based upon a theory that any additional or excise tax is
required under Section 409A of the Code, or (iii) based upon any theory of
“constructive receipt” of any lump-sum or other amount hereunder.

 

16



--------------------------------------------------------------------------------

11.2 Limitation of Rights. Nothing in this Plan will be construed:

(a) to give a Participant or other person claiming through him any right with
respect to any benefit except in accordance with the terms of this Plan or an
agreement modifying rights under this Plan;

(b) to limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time;

(c) to evidence any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular position or for any
particular remuneration; or

(d) to give a Participant or any other person claiming through him any interest
or right under this Plan other than that of any unsecured general creditor.

11.3 Resolution of Disputes. It is agreed that any and all disputes, claims,
(whether tort, contract, statutory or otherwise) and/or controversies which
relate in any manner to the Plan shall, subject to the provisions of Article
VII, be submitted to the Company’s established dispute resolution program
applicable to employees generally.

11.4 Distributions to Incompetents. Should a Participant or a Surviving Spouse
be incompetent at the time any payment is due hereunder, as determined by the
Committee in its sole discretion, the Company is authorized to make such payment
to the guardian or conservator of the incompetent Participant or Surviving
Spouse or directly to the Participant or Surviving Spouse or to apply those
funds for the benefit of the incompetent Participant or Surviving Spouse in any
manner the Committee determines in its sole discretion.

11.5 Nonalienation of Benefits. No right or benefit provided in this Plan will
be transferable by the Participant, except upon his death to a Surviving Spouse
as provided in this Plan. No right or benefit under this Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
the same will be void. No right or benefit under this Plan will in any manner be
liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If any Participant or any Surviving Spouse
becomes bankrupt or attempts to anticipate, alienate, sell, assign, pledge,
encumber or charge any right or benefit under this Plan, that right or benefit
will, in the discretion of the Committee, cease. In that event, the Committee
may have the Company hold or apply the right or benefit or any part of it to the
benefit of the Participant or Surviving Spouse, his or her spouse, children or
other dependents or any of them in any manner and in any proportion the
Committee believes to be proper in its sole and absolute discretion, but is not
required to do so.

11.6 Compliance with Code Section 409A. This Plan is intended to comply with the
requirements of Code Section 409A, and shall be so interpreted and administered.
Beginning January 1, 2005 and prior to the effective date of this Plan
restatement, the Plan was administered in good faith compliance with Code
Section 409A using certain of the transition relief available under temporary
regulations and other guidance.

 

17



--------------------------------------------------------------------------------

11.7 Severability. If any term, provision, covenant or condition of this Plan is
held to be invalid, void or otherwise unenforceable, the rest of this Plan will
remain in full force and effect and will in no way be affected, impaired or
invalidated.

11.8 Notice. Any notice or filing required or permitted to be given to a
Company, the Committee or a Participant will be sufficient if in writing and
hand delivered or sent by U.S. mail to the principal office of the Company,
acting on behalf of the Company or Committee, or to the residential mailing
address of the Participant last known by the Company. Notice will be deemed to
be given as of the date of hand delivery or if delivery is by mail, as of the
date shown on the postmark.

11.9 Gender and Number. If the context requires it, words of one gender when
used in this Plan will include the other gender, and words used in the singular
or plural will include the other.

11.10 Governing Law. The Plan will be construed, administered and governed in
all respects by the laws of the State of Texas.

IN WITNESS WHEREOF, the Company has executed this amended and restated Plan on
this 19th day of December, 2008, to be effective as of the 1st day of January
2008.

 

NUSTAR GP, LLC By  

/s/ Steven A. Blank

 

18